BROWN, Chief Judge,
dissents.
Itl respectfully dissent.
With the same allegations, the trial court and now the majority of this court denied the exceptions filed by Kailash *789Dhaliwal; however, the trial court and the majority have found that the petition does not state a valid cause of action and/or right of action against Karl and Sookham Dhaliwal who are specifically alleged to have contemporaneously conspired with Kailash Dhaliwal. To do so, the majority has wandered beyond the allegations of the petition. I would reverse. Even so, at the very least, plaintiffs should be allowed to amend their petition.